i          i        i                                                              i     i      i




                                 MEMORANDUM OPINION

                                        No. 04-08-00855-CR

                                       Ramon RODRIGUEZ,
                                            Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 290th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2008-CR-5598
                            Honorable Sharon MacRae, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: February 4, 2009

DISMISSED

           Ramon Rodriguez pleaded guilty to burglary of a habitation pursuant to a plea bargain

agreement. As part of his plea-bargain, Rodriguez signed a separate “Waiver of Appeal.” The trial

court imposed sentence and signed a certificate stating that this “is a plea-bargain case, and the

defendant has NO right of appeal” See TEX . R. APP . P. 25.2(a)(2). Rodriguez timely filed a notice

of appeal. The clerk’s record, which includes the plea bargain agreement and the trial court’s Rule

25.2(a)(2) certification, has been filed. See TEX . R. APP . P. 25.2(d). This court must dismiss an
                                                                                       04-08-00855-CR

appeal “if a certification that shows the defendant has the right of appeal has not been made part of

the record.” Id.

        The court gave Rodriguez notice that the appeal would be dismissed unless an amended trial

court certification showing he has the right to appeal were made part of the appellate record within

thirty days. See TEX . R. APP . P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.–San

Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet.

ref’d) (not designated for publication). Rodriguez’s appointed appellate counsel filed a written

response, stating she has reviewed the record and can find no right of appeal. After reviewing the

record and counsel’s notice, we agree that Rodriguez does not have a right to appeal. See Dears v.

State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals should review clerk’s

record to determine whether trial court’s certification is accurate). We therefore dismiss this appeal.

TEX . R. APP . P. 25.2(d).

                                               PER CURIAM



Do not publish




                                                  -2-